The defendant was charged, tried and convicted of driving an automobile while intoxicated, and from the judgment entered upon the verdict appeals.
[1] It is first claimed that the venue was not sufficiently proven. The trial was being had in Snohomish county, and there was evidence that the offense was committed at Pinehurst in that county. The question was not raised until after verdict and upon motion for a new trial. To now hold, when no substantial right of the appellant has been invaded, that the venue was not sufficiently proven seems to us would be too technical.
[2] It is next contended that there was not sufficient identification of the appellant as the one committing the offense. Upon the trial three witnesses testified upon this matter, one as follows: "Q. Did you see the driver? A. Yes, sir, I did. Q. Who was he? A. This gentleman sitting right here, Mr. Neadeau. Q. The defendant, you mean? A. Yes." The testimony of the other two witnesses was to the same effect. The identification was sufficiently established.
[3, 4] The next complaint is as to two instructions. One embodied the thought that the jury in weighing the testimony of witnesses had a right to take into consideration his appearance and demeanor upon the witness stand, the other, that the jury should disregard any statement made by counsel upon either side of the case as to what the testimony was, unless such statement was borne out by the evidence. These are instructions which are practically universally given and are intended to guide the jury in their deliberations. *Page 299 
They are proper instructions to give, and we cannot see any possible objection to them.
The judgment will be affirmed.
TOLMAN, C.J., MITCHELL, MACKINTOSH, and PARKER, JJ., concur.